PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Crosignani et al.
Application No. 16/354,022
Filed: 14 Mar 2019
For: 2-Oxo-Thiazole Derivatives as A2A Inhibitors and Compounds for Use in the Treatment of Cancers
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.55, filed July 30, 2020, which is being treated under 37 CFR 1.55(f) to accept a certified copy of a foreign application.

The petition is DISMISSED.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 USC 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The instant petition does not comply with items (1) and (2).

With regards to item (1), MPEP 502.02, subsection V, states, when a statute requires or permits the Director to require a document to be certified (such as the requirement in 37 CFR 1.55 for a certified copy of a foreign patent application pursuant to 35 U.S.C. 119 or a certified copy of an international application pursuant to 35 U.S.C. 365) a copy of the certification, including a photocopy or facsimile transmission, will not be acceptable. Note that for applications filed under 35 U.S.C. 111(a), foreign priority documents retrieved by the Office from a foreign intellectual property office that participates with the Office in a priority document exchange (PDX) agreement can serve as the certified copy provided the requirements of 37 CFR 1.55(h) are met. The requirement for an original certification does not apply to certifications such as required under 37 CFR 1.8 since these certifications are not See MPEP 215(II).
	
The certified copy of Argentinian Patent Application No. P20180100778, received July 30, 2020, does not appear to have been properly submitted.  As indicated above, a copy of the certified copy that is submitted via EFS-Web is not acceptable.

With regards to item (2), the instant petition does not contain a showing of good and sufficient cause exists for the delay in filing the certified copy.  The showing required by 37 CFR 1.55(f) entails at least a brief explanation as to the good and sufficient cause for the delay.  A showing requires more than a mere statement that a delay was unintentional or that a good and sufficient cause exists.  

With regards to item (3), the petition fee of $100.00 set forth in 37 CFR 1.17(g) as required by 37 CFR 1.55(f) will be charged to petitioner’s deposit account as authorized.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)